DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-9 are withdrawn. 
Claims 10-12, and 14-21 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites that the surfactant is nonionic but this is also a requirement of independent claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


Claim(s) 10-12, 14-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2002/0098275 (BODNAR) in view of United States Patent Application Publication No. 2016/0324150 (BASEETH).
Claim 10 recites a stabilized phospholipid/lysophospholipid composition comprising up to at least 30% by weight of at least one phospholipid (PL) and/or a lysophospholipid (LPL); at least one nonionic surfactant; at least one co-surfactant; and a salt, whereby the ratio of PL and/or LPL to the at least one co-surfactant is about 2:1 to 3:1. 
BODNAR teaches a water dispersible phospholipid/lysophospholipid composition in the form of a microemulsion considered to be a stable liquid dispersion of an oil phase and a water phase [0030].  
BODNAR teaches in [0022] that surfactants are used that are capable of forming a microemulsion in compositions. Preferable surfactants are monoglyceride esters or diglyceride esters [0021]. 
BODNAR teaches at least one phospholipid (PL) and/or a lysophospholipid (LPL) composition is present in the form of lecithin (i.e., Bolec) [0049]. It is also noted that the present specification states at page 6, lines 15-20 that Bolec contains a mixture of phospholipids and lysophospholipids. 
BODNAR teaches cosurfactants at [0022]-[0023]. 
NaCl is added [0043], [0025]. 
Example 5 teaches a phospholipid at [0049] in the form of 4.8 gram of lecithin (Epikuron 200) and 5.2 gram lecithin (Bolec MT) to 81.3 gram glycerolysed sunflower oil and 4.2 gram ethanol. 4.4 gram 1M NaCl (i.e., salt) was added and a clear microemulsion (i.e., for a total of 102.6g).4.8 grams and 5.2 grams of lecithin represent about 9.7% of the composition (i.e., 10g/102.3g). 
It is also noted that the present specification states at page 6, lines 15-20 that Bolec is a mixture of phospholipids and lysophospholipids. 
Ethanol is list as a cosurfactant by BODNAR [0022]. 
of 4.8 gram of lecithin (Epikuron 200) and 5.2 gram lecithin (Bolec MT) to 4.2 gram ethanol equals 10:4.2 ratio or 2.4:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
BODNAR is silent as to using a composition that contains glycerol and propionic acid. 
BASEETH teaches in [0008] that propionic acid can be added as an acidifier [0040].   In [0040] it is taught that an adjuvant system may be a microemulsion comprising a co-surfactant, a vegetable fatty acid, a soy fatty acid, alcohols, acids, esters, glycerols, glycols, water, derivatives of any thereof, or combinations of any thereof.  
[0052] of BASEETH teaches a composition contains propionic acid, an emulsifier, water and a compound selected from the group consisting of ethoxylated monoglycerides, fatty acid ethoxylates, 
Thus, it would have been obvious to one skilled in the art to modify BODNAR to include glycerol, propionic acid, and polyoxyethylene sorbitan monooleate, as BASEETH teaches that these ingredients help form emulsions. 

Claim 11 recites a water dispersible phospholipid/lysophospholipid composition, said composition comprising: up to at least 30% by weight of at least one phospholipid (PL) and/or a lysophospholipid (LPL); at least one surfactant; at least one co-surfactant; and a salt, whereby the ratio of PL and/or LPL to the at least one co-surfactant is about 2:1 to 3:1. 
In that the composition contains PL “and/or” LPL, the term “phospholipid/lysophospholipid” is interpreted as meaning PL and/or LPL.  It is also noted that the specification does not define the term dispersible or require the presence of water.  The term is interpreted as meaning that the composition is capable of being dispersed in water. 
BODNAR teaches a water dispersible phospholipid/lysophospholipid composition in the form of a microemulsion considered to be a stable liquid dispersion of an oil phase and a water phase [0030].
BODNAR teaches in [0022] that surfactants are used that are capable of forming a microemulsion in compositions. Preferable surfactants are monoglyceride esters or diglyceride esters [0021].
BODNAR teaches at least one phospholipid (PL) and/or a lysophospholipid (LPL) composition is present in the form of lecithin (i.e., Bolec) [0049]. It is also noted that the present specification states at page 6, lines 15-20 that Bolec is a mixture of phospholipids and lysophospholipids. 
BODNAR teaches cosurfactants at [0022]-[0023]. 
NaCl is added [0043], [0025].  Example 5 teaches a phospholipid at [0049] in the form of 4.8 gram of lecithin (Epikuron 200) and 5.2 gram lecithin (Bolec MT) to 81.3 gram glycerolysed sunflower oil and 4.2 gram ethanol. 4.4 gram 1M NaCl (i.e., salt) was added and a clear microemulsion (i.e., for a total of 102.6g).4.8 grams and 5.2 grams of lecithin represent about 9.7% of the composition (i.e., 10g/102.3g). 
It is also noted that the present specification states at page 6, lines 15-20 that Bolec is a mixture of phospholipids and lysophospholipids. 
Ethanol is list as a cosurfactant by BODNAR [0022]. 
of 4.8 gram of lecithin (Epikuron 200) and 5.2 gram lecithin (Bolec MT) to 4.2 gram ethanol equals 10:4.2 ratio or 2.4:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 12 recites that the at least one phospholipid (PL) and/or lysophospholipid (LPL) are completely dispersed in water.
BODNAR teaches microemulsions where the PL and /or LPL is dispersed in water [0031]-[0034].
Claim 14 recites that is stable over a temperature range of -10 to 50oC.
Claim 15 recites that the composition is stable in water for a time period of over 12 months.
As to claims 14 and 15, BODNAR teaches the same composition as set forth in claim 11. The composition would inherently have the same stability. BODNAR also teaches that microemulsions are stable [0002].
Claim 16 recites that a nonionic surface is present.  
[0052] of BASEETH teaches a composition contains propionic acid, an emulsifier, water and a compound selected from the group consisting of ethoxylated monoglycerides, fatty acid ethoxylates, sorbitan monoester, polyoxyethylene alkyl ethers, polyoxyethylene alkyl esters, sorbitan alkyl esters, polyoxyethylene sorbitan alkyl esters, propylene glycol, glycerol, glycols derivatives of any thereof, and combinations of any thereof.  This would also include the nonionic polyoxyethylene sorbitan monooleate.  
Thus, it would have been obvious to one skilled in the art to modify BODNAR to include glycerol, propionic acid, and polyoxyethylene sorbitan monooleate, as BASEETH teaches that these ingredients help form emulsions. 

Claim 18 recites a mixture of co-surfactants. 
BODNAR teaches that the cosurfactant is preferably a non-toxic, amphiphilic molecule such as an alcohol (for example ethanol), an acid (for example acetic acid), an ester (for example butyl lactate) or mixtures thereof [0022]. 
Claim 20 recites that the salt is in an aqueous solution.
Claim 21 recites that the salt is a sodium chloride solution.
As to claims 20-21, it is taught that salt in the form of sodium chloride in water was added [0024]-[0025], [0030], [0054]. 
Claim 22 is directed to a stable bio-emulsifier and synthetic surfactant system for improving both mill efficiency and animal performance in a single application.
BODNAR teaches a water dispersible phospholipid/lysophospholipid composition in the form of a microemulsion considered to be a stable liquid dispersion of an oil phase and a water phase [0030].  
BODNAR teaches in [0022] that surfactants are used that are capable of forming a microemulsion in compositions. Preferable surfactants are monoglyceride esters or diglyceride esters [0021]. 
BODNAR teaches at least one phospholipid (PL) and/or a lysophospholipid (LPL) composition is present in the form of lecithin (i.e., Bolec) [0049]. It is also noted that the present specification states at page 6, lines 15-20 that Bolec contains a mixture of phospholipids and lysophospholipids. 
BODNAR teaches cosurfactants at [0022]-[0023].  NaCl is added [0025], [0043].
As BODNAR teaches a composition with the same phospholipid composition and surfactants. It is the Examiner’s positon that the BODNAR composition has the same properties. This would include improving mill efficiency and animal performance, as claimed.  







Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Baseeth teaches the use of propionic acid only for purposes of acidifying a blend of emulsifier and co-surfactant to form an adjuvant composition and improve the performance of agricultural chemicals. Thus, contrary to the Examiner's contentions, people skilled in the art of animal feed would not have combined the teachings of Bodnar with the teachings of Baseeth of propionic acid as an acidifier for enhancing the penetration of agricultural chemicals to arrive at the cosurfactants of the claimed invention. 
However, both Bseeth and Bodnar are directed to microemulsions. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
Moroever, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

However, [0037] of BASEETH teaches that the emulsifier can vary from 5-45%. Thus, applicant does not take the overall teachings of BASEETH into consideration. Applicant admits on page 6 of the response that if at least one of the co-surfactants is propionic acid, the composition cannot contain more than about 15% by weight propionic acid, which would be consistent with BASEETH.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/            Examiner, Art Unit 1791                                                                                                                                                                                            
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799